   Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 1 of 10


                                                            FILED
Michelle M. Sullivan
                                                             OCT O6 2020
Adrian A . Miller
Sullivan Miller Law PLLC                                    Clerk, U.S. Courts
                                                            District Of Montana
3 860 A venue B, Suite C East                                Billings Division

Billings, MT 59102
Phone: ( 406) 403- 7066
michelle. sullivan@sulli vanmiller. com
adrian .miller@sullivanmiller.com

ATTORNEYS FOR AMICUS
CITY OF COLSTRIP

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONT ANA
                         BILLINGS DIVISION


MONTANA ENVIRONMENTAL                 ) Case No. CV 19-130-BLG-SPW-TJC
INFORMATION CENTER,                   )
INDIAN PEOPLE'S ACTION,               )
350 MONTANA , SIERRA CLUB,            )
WILDEARTH GUARDIAN,                   )         RULE 7.5 MOTION
                                      )      BY CITY OF COLSTRIP
             Plaintiffs,              )       FOR LEA VE TO FILE
                                      )        AN AMICUS BRIEF
       vs.                            )        IN OPPOSITION TO
                                      )   PLAINTIFFS' MOTION FOR
DAVID BERNHARDT, et al.,              )  PRELIMINARY INJUNCTION
                                      )
             Defendants,              )
                                      )
       and                            )
                                      )
WESTMORELAND ROSEBUD                  )
MINING, LLC ,                         )
                                      )
             Intervenor.              )
   Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 2 of 10




      The City of Colstrip ("Colstrip"), in accordance with Local Rule 7 .5,

respectfully moves this Court for leave to file an amicus brief in opposition

to Plaintiffs' Motion for a Preliminary Injunction (Doc. 62). Pursuant to

Local Rule 7 .1 ( c ), all other parties to this matter have been contacted.

Plaintiffs and the federal defendants take no position on the Motion.

Westmoreland Rosebud Mining and the International Union of Operating

Engineers, Local 400, do not object to the Motion.

      If leave is granted, Colstrip would provide this Court with critical

information related to the impact of Plaintiffs' requested relief on the local

community where the Rosebud Mine and Colstrip Power Plant are located.

Specifically, Colstrip can provide additional and highly relevant information

which may affect the court's analysis of the balance-of-harms and the

public-interest prongs of the preliminary injunction test. This Court would

benefit from an amicus brief from Colstrip because Colstrip' s interests

extend beyond those already a party to this action. Colstrip would provide

evidence and argument in support of its position opposing the preliminary

injunction in an amicus brief.

      The Ninth Circuit has held that district courts have "broad discretion"

to allow amicus briefing, and will not overturn a district court's decision to

grant such briefing except for an abuse of discretion. Hoptowit v. Ray, 682


                                         2
     Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 3 of 10




F.2d 1237, 1260 (9th Cir. 1982), overruled on other grounds by Sandin v.

Conner, 515 U.S. 472 (1995). If the amicus would be helpful in

"investigating the facts and advising" the Court, it should be allowed. Id.

       In this Court, Local Rule 7.5 requires a party to seek leave before an

amicus brief may be filed. The motion for leave must state ( 1) why the

amicus is interested in the matter, and (2) why an amicus brief is desirable

and relevant, including why the parties cannot adequately address the

matter. Both requirements are addressed below.

I.     COLSTRIP IS INTERESTED IN THIS MATTER BECAUSE THE
       OUTCOME AFFECTS ITS CONTINUED VIABILITY AS A
       COMMUNITY.

       Colstrip was originally established in the early 1920s. 1 Mining started

in 1924, and the coal was used by steam locomotive boilers on the Northern

Pacific Railway. 44 million tons of coal were mined during the first 34

years of operation. In 1958, mining operations ended after diesel engines

replaced the coal-fired steam locomotives.




1
  Unless otherwise specifically noted, facts in this section have been taken from
the following two sources:
https://en.wikipedia.org/wiki/Colstrip,_Montana#:,_,:text=Colstrip%20was%20
established %20by%20the,from%2 0the%20F ort%20Union %20F ormation.
and https://leg.mt.gov/content/committees/interim/2007_ 2008/energy_ telecom/
meeting_ documents/ETICWestemEnergypresent.pdf

                                         3
   Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 4 of 10




      A year later, Montana Power Company purchased the rights to the

mine and the town, and mining operations resumed in the 1970s, with an eye

toward building coal-fired electrical plants. Units 1 and 2 went online in

1975 and 1976, and Units 3 and 4 went online in 1984 and 1986. The

Rosebud Mine and Colstrip Power Plants have been the economic lifeblood

of Colstrip and much of Rosebud County for more than 40 years.

      Colstrip incorporated in 1998. With a population of 2,214 as of the

2010 census, it is the largest city in Rosebud County. That census also

recorded 863 households. As noted in Westmoreland' s briefing, over 500

mine and power plant workers and their families live in Colstrip. See Doc.

73 p.3. The Mine and Power Plants are, far and away, the primary industries

in Colstrip. Nearly all the remaining employers in Colstrip - education,

retail, dining, medical, government, etc. - support the families that reside in

Colstrip because of the Mine and Power Plants.

      The fate of the Mine and Power Plants - and thus Colstrip itself - has

been the subject of much attention and speculation in recent years. In early

2020, Units 1 and 2 were shuttered and are in the process of being

dismantled. Units 3 and 4 remain operational, however, as does the Mine.

Recently, North Western Energy, Inc. ("North Western") offered to purchase

the ownership interest of Puget Sound Energy, Inc. in Unit 4. Approval of


                                       4
   Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 5 of 10




that purchase is currently being considered by the Montana Public Service

Commission. If approved, the Power Plant could continue operating for

many more years, meaning the adjacent Rosebud Mine would remain

operational, as well.

      If either the Mine or the Power Plant were to permanently shutter, the

community of Colstrip would effectively collapse. 500 families would be

forced to leave for lack of work. Colstrip needs the Mine to survive.

      Even Colstrip' s infrastructure is dependent on the continued operation

of the Mine and Power Plants. Colstrip receives its water supply from the

Yellowstone River, some 30 miles away, transported by the same pipe that

provides water to the Power Plant. With its tax base, Colstrip provides its

residents with 24/7 police protection, a fire department, and public schools.

Beyond Colstrip and Rosebud County, the Mine and Power Plants provide

vital electricity to the Northern Plains of Montana, which regularly

experience sub-zero winter temperatures.

      Colstrip is interested in this matter because without the Mine and the

Power Plants, its citizens will lose their livelihoods. Colstrip will lose its

water supply. What is now a vibrant and successful community will be

abandoned by its residents. Property values will plummet, and homes will

sit empty. Other than those directly impacted - i.e., the Mine's owners and


                                        5
      Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 6 of 10




its direct employees - Colstrip represents its citizens who support the Mine

and the people who work there. Colstrip 's interests should be considered by

this Court, and its Motion for Leave to File an Amicus Brief should be

granted.

II.     AN AMICUS BRIEF IS DESIRABLE AND RELEVANT, AS IT
        WILL REVEAL THAT A PRELIMINARY INJUNCTION WILL
        HA VE A NEGATIVE IMP ACT BEYOND THE INTERESTS OF
        THE FEDERAL GOVERNMENT AND THE INTERVENORS.

        This case has far-reaching implications. The federal government will

defend its decision-making process. Westmoreland will advocate for itself

as the Mine owner, and the Union will advocate for its workforce. Colstrip

deserves a seat at the table to ensure this Court likewise considers the

interests of the teachers, shop owners, street workers, police officers,

medical personnel, retirees, and other city residents. For the reasons set

forth in Section I above, Colstrip' s amicus brief is desirable and relevant to

the issues at hand. In particular, when considering the balance of harms and

the public interest, the significant impacts of a preliminary injunction on the

City of Colstrip and its residents should be considered. If leave is granted,

Colstrip will present its arguments to the Court, thereby providing this

Court with a thorough and complete record before it renders a decision.




                                       6
   Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 7 of 10




                              CONCLUSION

      Colstrip and its citizens understand, perhaps more than most, the

concept of a boom-and-bust economy. They are aware that there are

competing arguments that have been raised throughout the years regarding

the coal-fired power plants and adjacent mine. Colstrip wants a voice in the

decisions that are being made, so that it may educate this Court on the

impact that a preliminary injunction would have on the city. For these

reasons and as stated above, Colstrip asks this Court to grant its Motion for

Leave to File an Amicus Brief.



      DA TED this 6th day of October, 2020.

                                    ~7Yl <~ ~
                                    Michelle M. Sullivan
                                    Adrian A. Miller
                                    Sullivan Miller Law PLLC
                                    3860 Avenue B, Suite C East
                                    Billings, MT 59102
                                    ATTORNEYS FOR AMICUS
                                    CITY OF COLSTRIP




                                      7
   Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 8 of 10




                    CERTIFICATE OF COMPLIANCE

      The undersigned, Michelle M. Sullivan, certifies that this Motion for

Leave to File an Amicus Brief complies with the requirements of

Rule 7 .1 ( d)(2). The lines in this document are double spaced, except for

footnotes and quoted and indented material, and the document is

proportionately spaced with Times New Roman Font typeface consisting of

fourteen characters per inch. The total word count of this Motion is less

than 3,250 words, excluding caption and certificates of compliance and

service. The undersigned relies on the word count of the word processing

system used to prepare this document.


                                       /s/ Michelle M. Sullivan
                                    Michelle M. Sullivan




                                        8
  Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 9 of 10




                     CERTIFICATE OF SERVICE

    I hereby certify that a true and accurate copy of the foregoing was duly

served upon the following persons as indicated below, on the 6th day of

October, 2020.

   Shiloh Silvan Hernandez                   [X] U.S. Mail
   Melissa Anne Hornbein                     [ ] Overnight Mail
   Western Environmental Law Center -        [ ] Hand Delivery
     Helena                                  [ ] Facsimile
   103 Reeder' s Alley                       [X] E-Mail
   Helena, MT 59601

   Nathaniel Shoaff                          [X] U.S. Mail
   SIERRA CLUB - OAKLAND                     [ ] Overnight Mail
   2101 Webster Street, Suite 1300           [ ] Hand Delivery
   Oakland, CA 94612                         [ ] Facsimile
                                             [X] E-Mail

   Michelle-Ann C. Williams                  [X] U.S. Mail
   UNITED STATES DEPARTMENT                  [ ] Overnight Mail
     OF JUSTICE                              [ ] Hand Deli very
   Ben Franklin Station                      [ ] Facsimile
   P.O. Box 7611                             [X] E-Mail
   Washington, DC 20004

   Caitlin M. Cipicchio                      [X] U.S. Mail
   U.S. Department of Justice                [ ] Overnight Mail
   ENRD                                      [ ] Hand Delivery
   150 M St. N.E.                            [ ] Facsimile
   Washington, DC 20002                      [X] E-Mail

   Hao-Chin Hubert Yang                      [X] U.S. Mail
   U. S. Department of Justice               [ ] Overnight Mail
   P. 0. Box 7611                            [ ] Hand Delivery
   Washington, DC 20044-7611                 [ ] Facsimile
                                             [X] E-Mail


                                     9
Case 1:19-cv-00130-SPW-TJC Document 84 Filed 10/05/20 Page 10 of 10




 John C. Martin                          [X] U.S. Mail
 Hadassah M. Reimer                      [ ] Overnight Mail
 HOLLAND & HART - JACKSON                [ ] Hand Delivery
 25 South Willow Street                  [ ] Facsimile
 Suite 200                               [X] E-Mail
 PO Box 68
 Jackson, WY 83001

 Kristina R. Van Bockern                 [X] U.S. Mail
 HOLLAND & HART - DENVER                 [ ] Overnight Mail
 555 Seventeenth Street                  [ ] Hand Delivery
 Suite 3200                              [ ] Facsimile
 Denver, CO 80202-3979                   [X] E-Mail

 Susan Mathiascheck                      [X] U.S. Mail
 Holland & Hart LLP                      [ ] Overnight Mail
 901 K Street NW, Suite 850              [ ] Hand Delivery
 Washington, DC 20001                    [ ] Facsimile
                                         [X] E-Mail

 William W. Mercer                       [X] U.S. Mail
 HOLLAND & HART - BILLINGS               [ ] Overnight Mail
 401 North 31st Street                   [ ] Hand Delivery
 Suite 1500                              [ ] Facsimile
 Billings, MT 59101-1277                 [X] E-Mail




                                 10
